Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2014/0024726) in view of Gerrish (US 2011/0219773).
Regarding claims 11, 13 and 18, Meyer discloses an energy-converting device for converting electrical energy into chemical energy, comprising: 
an electrolysis device (106) connectable to an electricity network (E4) and configured to split water into hydrogen and oxygen by electrical power from the electricity network (see Fig. 1 which illustrates water into hydrogen 107 and oxygen 101); 
a fuel synthesis device (104) connected in terms of flow to the electrolysis device (via conduit 122) so that hydrogen produced in the electrolysis device is feedable as a starting product to the fuel synthesis device, wherein the fuel synthesis device (104) is configured to synthesize a fuel from hydrogen and carbon dioxide (see Fig. 1 which shows a fuel CH3OH being synthesized from hydrogen and carbon dioxide); and 
so that oxygen produced in the electrolysis device is feedable to the combustion engine, wherein 
the combustion engine is configured to be operated in a continuous operation mode with the oxygen produced in the electrolysis device as combustion gas (the engine continuously operates as the production of methanol is dependent upon flow from the engine). 
Regarding italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Meyer teaches a system which produces hydrogen on an on-demand basis and produces a fuel with the hydrogen.  Meyer also discloses a combustion process in the system in order to produce both CO2 for the fuel synthesis as well as excess power and/or heat (paragraph 40).  Meyer, however, does not explicitly disclose a flow connection from the electrolysis device to feed hydrogen to the combustion reactor.  More specifically, Meyer does not teach: 
“wherein the combustion engine is connected in terms of flow to the electrolysis device such that hydrogen produced in the electrolysis device is fed to the combustion engine for combustion in a combustion chamber of the combustion engine.”
Gerrish also discloses an electrolysis process tied to a chemical synthesis process (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Meyer to allow for some hydrogen to be directly routed to the combustor, as taught by Gerrish, in order to provide flexibility in how energy/heat is produced in Meyer and how it is distributed on a need basis.  For example, Meyer, which teaches an output product of the system is heat/electricity (paragraph 40), routing an amount of hydrogen to the combustor would allow for extra heat/electricity production as opposed to not being able to send hydrogen to the combustor.
Regarding claims 12 and 19, Meyer further discloses the combustion engine (103) is connected in terms of flow to the fuel synthesis device (via conduit 121) so that carbon dioxide formed in the combustion engine is feedable as a starting product to the fuel synthesis device. 
Regarding claim 14, Meyer further discloses the combustion engine has an exhaust-gas recirculation device (conduit 254) configured to retain carbon-dioxide-containing and water-containing exhaust gas, formed in a previous combustion, in a combustion chamber of the combustion engine, or to recirculate said exhaust gas into the combustion chamber for a subsequent combustion. 
Regarding claim 15, Meyer further discloses an electric machine electrically connectable to the electricity network, wherein the combustion engine is operatively connected in terms of drive to the electric machine (paragraph 83). 
Regarding claim 16, Meyer further discloses the combustion engine is configured to be operated with ambient air as combustion gas in a starting operation mode, wherein the combustion engine has a first valve device (C4) with a first functional position that shuts off a charging path of the combustion engine with respect to surroundings of the combustion engine, and a second functional position in which ambient air from the surroundings of the combustion 
Regarding claim 17, Meyer discloses an electricity network, comprising: 
at least one regenerative energy source (such as solar, paragraph 127); 
an energy-converting device according to claim 11  (as discussed above); and 
electrical lines that electrically connect the energy-converting device and the at least one regenerative energy source to one another, wherein the electricity network is configured to feed electrical power from the at least one regenerative energy source to the electrolysis device of the energy-converting device (paragraph 127 which discloses feeding renewable energy to the electrolyzer). 
Regarding claim 20, Meyer further discloses operating the combustion engine with stoichiometric combustion (see paragraphs 13-15 which suggests operating the combustor with different oxygen ratios, including stoichiometric). 

Response to Arguments
Applicant’s arguments filed 7/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725